FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 HAROLD EUGENE LEE,                               No. 07-56040

               Petitioner - Appellant,            D.C. No. CV-05-00690-GHK

   v.
                                                  MEMORANDUM *
 BRIAN HAWS,

               Respondent.



                     Appeal from the United States District Court
                        for the Central District of California
                      George H. King, District Judge, Presiding

                             Submitted February 16, 2010


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner Harold Eugene Lee appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
pursuant to 28 U.S.C. § 2253, and we affirm.

       Lee contends that the trial court violated his due process and confrontation

rights by denying his request for a two-day continuance so that a defense witness

who was on vacation could testify at trial. The district court correctly determined

that the California Court of Appeal’s rejection of this claim was not contrary to,

and did not involve an unreasonable application of, clearly established Supreme

Court law. See 28 U.S.C. § 2254(d)(1); see also Morris v. Slappy, 461 U.S. 1, 11-

12 (1983); Ungar v. Sarafite, 376 U.S. 575, 589-91 (1964).

       AFFIRMED.




EF/Research                               2                                    07-56040